DETAILED ACTION
	Applicant’s response of March 16, 2022 has been fully considered.  Claims 1, 5-7, and 14-20 are amended.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2015/147148) in view of Tomoi (US 2014/0041781).  For convenience, the citations below for Sato are taken from English language equivalent US 2018/0170104.
Regarding claims 1, 5-7, and 14-20, Sato teaches a thermoplastic elastomer composition comprising an ethylene-vinyl alcohol, a brominated isobutylene-paramethylstyrene copolymer (Br-IPMS), and a maleic acid modified ethylene-butene or ethylene-propylene copolymer (¶52-55, 59, 61; Tables 1 and 2, Examples 5-8).  The ethylene-vinyl alcohol is a commercially available product such as Soarnol E 3808 or Soarnol H4815B, which are both used by the instant invention, and have a vinyl alcohol content (VA) of 72% by weight and 63% by weight, respectively (¶59 and 61 of Sato; ¶77, 78 of instant PG-PUB).  The brominated isobutylene-paramethylstyrene copolymer is MDX89-4, which is used by the instant invention, and has a p-bromomethylstyrene content (BB) of 2.5% by weight (¶52 of Sato; ¶81 of instant PG-PUB).  Example 8 in Table 1 of Sato provides a Br-IPMS amount of 30 parts by mass, an acid modified rubber content of 70 parts by mass, and an ethylene-vinyl alcohol content of 40 parts by mass.  This provides a weight ratio of Br-IPMS (WB) of about 0.21 of the polymer components, a weight ratio of the acid modified rubber (WC) of about 0.50 of the polymer components, and a weight ratio of the ethylene-vinyl alcohol (WA) of about 0.29 of the polymer components (calculated by Examiner).  
	Sato does not teach that the acid modified rubber component is an acid modified styrene ethylene butylene styrene copolymer (SEBS).  However, Tomoi teaches a thermoplastic elastomer composition (Abstract) comprising a brominated poly(isobutylene-co-p-methylstyrene) rubber (¶22), an ethylene-vinyl alcohol copolymer (¶54), and an acid modified polymer such as acid modified ethylene-propylene copolymers, ethylene-butene copolymers, and styrene-ethylene-butylene-styrene copolymers (¶45, 47, 48).  Tomoi does not explicitly teach a styrene content (SC) for this copolymer.  However, the copolymer must include styrene so it inherently has a styrene content of 1 to 99% by weight, and this overlaps the claimed range of 5 to 40% by weight in claims 7.  Sato and Tomoi are analogous art because they are from the same field of endeavor, namely that of thermoplastic elastomer compositions containing an ethylene-vinyl alcohol, a brominated isobutylene-paramethylstyrene copolymer (Br-IPMS), and an acid modified rubber copolymer.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute the acid modified SEBS copolymer, as taught by Tomoi, into the composition for the acid modified ethylene-butene or ethylene-propylene copolymer, as taught by Sato, and would have been motivated to do so because these copolymers are art recognized equivalents used for the same purpose in thermoplastic elastomer compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
	As for the formula in claim 1, using the amounts of the variables as set forth above will yield a number of from 0.02 to 0.85.  For example, taking the amounts from Example 8 of Sato with an assumed styrene content of 10% by weight, (0.21*2.5)x(0.50*10)/(0.29*72) = 0.13; and with an assumed styrene content of 50% by weight, (0.21*2.5)x(0.50*50)/(0.29*72) = 0.63.
	Regarding claim 2, Tomoi teaches that the content of the acid group in the modified polymer is preferably from 0.01 to 1 mol/kg (¶51).  This amount should overlap with the claimed acid value.  
	Regarding claims 3 and 11, Sato teaches a weight ratio between the Br-IPMS and the acid modified polymer to be 25:75 and 30:70 (Tables 1 and 2, Examples).
	Regarding claims 4, 12 and 13, Sato teaches the ethylene-vinyl alcohol copolymer is present in amounts of from 40 to 60 parts by mass per 100 parts by mass of the rubber components (Tables 1 and 2, Examples 5-8).
	Regarding claim 8, Sato teaches the inclusion of a processing aid that an alkaline earth metal salt of a C5-30 fatty acid (metallic soap) (¶40).
	Regarding claims 9 and 10, Sato teaches that the composition is used to make inner liners for pneumatic tires (¶49).

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that Tomoi does not disclose or suggest that deterioration of the gas-barrier properties caused by fatigue can be efficiently suppressed by substituting the acid modified SEBS copolymer for the acid modified ethylene-butene or ethylene-propylene disclosed in Sato and therefore this is no reason to substitute the copolymers.  This argument is unpersuasive.  As stated in the rejection, Tomoi teaches a thermoplastic elastomer composition (Abstract) comprising a brominated poly(isobutylene-co-p-methylstyrene) rubber (¶22), an ethylene-vinyl alcohol copolymer (¶54), and an acid modified polymer such as acid modified ethylene-propylene copolymers, ethylene-butene copolymers, and styrene-ethylene-butylene-styrene copolymers (¶45, 47, 48).  Tomoi teaches that these copolymers are equivalent for use in compositions comprising a brominated poly(isobutylene-co-p-methylstyrene) rubber and an ethylene-vinyl alcohol copolymer.  Therefore, because of this art recognized equivalence, there is motivation for one of ordinary skill in the art to substitute one for the other.  MPEP 2144.06 II.  Tomoi does not have to teach the reason applicant has found for combining these compounds.  Applicant is also reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  This argument is unpersuasive.  
Applicant argues that the instant invention, which includes the acid modified SEBS copolymer, has achieved unexpected results due to its inclusion within the composition.  To support this conclusion, applicant has directed the Office to Examples 1-10 of the instant specification as evidence.  This argument is unpersuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
In this case, of the examples presented in the instant specification, the only good side by side examples are Comparative Example 1 and Example 1.  Both of these examples contain the same compounds in the same amounts except that the acid modified copolymer is different.  While these results do show a difference in properties, only one amount of the acid modified copolymer is used.  The unexpected results need to be shown to occur over the entire claimed range of the component.  Claim 1 does not claim an amount and therefore the results would need to occur over a very broad range.  Claim 3 provides an amount range of 40 to 90 parts by weight, but one amount at 70 cannot suffice to represent that entire range.  Therefore, since the evidence is not commensurate in scope with the claims, it is unpersuasive as evidence of unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767